Title: To George Washington from Edward Hand, 18 August 1782
From: Hand, Edward
To: Washington, George


                  
                     Sir
                     New Windsor 18th Augst 1782
                  
                  When Congress influenced by your Excys recommendation honored me with the appointment of Adjutant General, I undertook the duties of that important Office with Cheerfulness, nor did I deem it in the least necessary to stipulate for any recompense for the extraordinary fatigues and expences unavoidably attendant on it: having the most perfect Reliance that such emoluments as have been customary on similar Occasions would be annexd without solicitation on my part—it is I believe an invariable rule in European services, and has been the constant practice in ours, that Staff appointment brought with them either Military Rank, Promotion, or pecuniary Reward—if this had not been uniformly the case I should not feel my self hurt by being held up as the first example of a Contrary practice—my Predecessors have had one or other of these advantages, and by the new Regulation for the department, my Successor will have a like advantage I Say will have because it must be evident that no Genl Officer will accept the appointment, as the emoluments in no instance exceeds those of a Brigadier, on the Contrary they in some instances fall short of them, and who will say the duties and expences are not greater—I cannot possibly conceive the Views of Congress in refusing additional pay to an Officer of one Grade and granting it very liberally to one of an Other should he fill the same Office it cant be a Saving.
                  I beg leave to assure your Excellency that I have not made the foregoing observations with any Other design than to account for my requesting that I may be excused from any longer acting as Adjutant General and permitted to return to the duties of a Brigadier as formerly—If during my services under my late Appointment my conduct has not dis appointed the expectations of Congress, or merited your Excellencies dis approbation I shall deem my self very amply recompenced, & retire from that duty perfectly Satisfied.  with the Greatest respect I have the honor to be your Excell.’s most Obedt & most Hble Servt
                  
                     Edwd Hand
                  
               